Case 5:21-cv-00015-LGW-BWC Document 20 Filed 03/22/21 Page 1 of1

In the Gunited States District Court
for the Southern District of Georgia
PMapcross Dibision

RACHEL ALDRIDGE, as surviving
mother of Brooklynn Aldridge,
deceased,

Plaintiff, CV 5:21-015
V.

BEVERLY BEAUMIER, CLINTON WAYNE
HARPER, and MONICA BROWN,

 

Defendants.

ORDER

 

Before the Court is the parties’ stipulation of dismissal,
dkt. no. 15, wherein they notify the Court that they wish to

dismiss all claims against Defendant Monica Brown without

prejudice. The stipulation complies with Federal Rule of Civil
Procedure 41(a)(1) (A) (ii). Accordingly, all claims asserted
against Defendant Brown are DISMISSED without prejudice. Each

party shall bear its own fees and costs. Defendant Brown’s motion
to dismiss, dkt. no. 14, is therefore DENIED as moot. The Clerk

is DIRECTED to terminate Defendant Brown as a ,party to this

  
   

lawsuit. Plaintiff’s claims against efendants remain
pending.

SO ORDERED, this Waay of

 

HON} LISA GODBEY WOOD, JUDGE
UNITED ATATES DISTRICT COURT

SOU RN DISTRICT OF GEORGIA
